Case 1:20-cv-13181-NLH-AMD Document 9 Filed 10/20/20 Page 1 of 5 PageID: 49



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   MONICA BALLINGER,                     1:20-cv-13181-NLH-AMD

                  Plaintiff,             MEMORANDUM OPINION &
                                         ORDER TO SHOW CAUSE
         v.

   CAPITAL ACADEMY and SEQUEL
   YOUTH AND FAMILY SERVICES,
   LLC,

                  Defendants.


APPEARANCES:

MARC A. WEINBERG
SAFFERN & WEINBERG
815 GREENWOOD AVE.
SUITE 22
JENKINTOWN, PA 19046

     On behalf of Plaintiff

BRANDON REED SHER
ROBERT C. PERRYMAN
OGLETREE DEAKINS
1735 MARKET STREET
SUITE 3000
PHILADELPHIA, PA 19103

     On behalf of Defendants

HILLMAN, District Judge

     WHEREAS, on September 24, 2020, Defendants removed

Plaintiff’s case from New Jersey Superior Court to this Court,

averring that this Court has jurisdiction over this matter based

on the diversity of citizenship of the parties and an amount in

controversy in excess of $75,000, exclusive of interests and
Case 1:20-cv-13181-NLH-AMD Document 9 Filed 10/20/20 Page 2 of 5 PageID: 50



costs, pursuant to 28 U.S.C. § 1332(a); but

     WHEREAS, on September 25, 2020, this Court issued an Order

to Show Cause as to why this action should not be remanded 1

because the notice of removal had not properly alleged the

citizenship of Defendant Sequel Youth and Family Services, LLC 2

(Docket No. 5); and

     WHEREAS, even though Defendant Sequel Youth and Family

Services, LLC had correctly noted that the citizenship of an LLC

is determined by the citizenship of each of its members, see

Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 418 (3d

Cir. 2010), and Defendants’ notice of removal had averred that

“Sequel has forty-seven (47) members that are located in the

states of Arizona, Delaware, Florida, Iowa, Idaho, Illinois,

Indiana, Maine, Michigan, North Carolina, New York, Ohio, South

Dakota, and Utah,” and therefore Sequel’s citizenship is diverse


1 Federal courts have an independent obligation to address issues
of subject matter jurisdiction sua sponte and may do so at any
stage of the litigation. Zambelli Fireworks Mfg. Co., Inc. v.
Wood, 592 F.3d 412, 418 (3d Cir. 2010). Parties may not confer
subject matter jurisdiction by consent. Samuel-Bassett v. KIA
Motors America, Inc., 357 F.3d 392, 396 (3d Cir. 2004).

2 The notice of removal had properly pleaded that Plaintiff is a
citizen of New Jersey and Defendant Capital Academy, a
corporation, is a citizen of Delaware (state of incorporation)
and Alabama (its principal place of business). See 28 U.S.C. §
1332(c)(1) (“[A] corporation shall be deemed to be a citizen of
every State and foreign state by which it has been incorporated
and of the State or foreign state where it has its principal
place of business . . . .”).

                                     2
Case 1:20-cv-13181-NLH-AMD Document 9 Filed 10/20/20 Page 3 of 5 PageID: 51



from Plaintiff’s, the Court observed that the notice failed to

aver the citizenship, rather than the location, of those

members, and the notice failed to identify whether those members

were individuals or an entity such as a corporation or another

LLC 3; and

     WHEREAS, the Court also pointed out that the removing

Defendants should have been readily able to ascertain and allege

the specifics of their own citizenship; and

     WHEREAS, the Court directed Defendants to file an amended

notice of removal to properly comply with 28 U.S.C. § 1332 or

face remand for lack of subject matter jurisdiction; and

     WHEREAS, on October 13, 2020, Defendants filed a “Notice of

Withdrawal of Notice of Removal,” which provides, “While

complete diversity may exist pursuant to Zambelli Fireworks Mfg.

Co., Inc. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010), Defendants

cannot attest to same at this time,” and “Defendants withdraw


3 The law requires that if a member of an LLC is another LLC, a
corporation, or a limited partnership, then each member of the
LLC, or each partner in the limited partnership, must be
identified and its citizenship pled, and for any such member or
partner that is a corporation, the state of incorporation and
its principal place of business must similarly be identified and
pled. See Zambelli, 592 F.3d at 420 (“[W]here an LLC has, as
one of its members, another LLC, ‘the citizenship of
unincorporated associations must be traced through however many
layers of partners or members there may be’ to determine the
citizenship of the LLC.”)(quoting Hart v. Terminex Int'l, 336
F.3d 541, 543 (7th Cir. 2003)).


                                     3
Case 1:20-cv-13181-NLH-AMD Document 9 Filed 10/20/20 Page 4 of 5 PageID: 52



their Notice of Removal and respectfully request that this Court

remand the case back to the Superior Court of New Jersey, Camden

County, Law Division.” (Docket No. 8 at 2); but

     WHEREAS, although Defendants’ equivocal statement that

“complete diversity may exist” fails to establish subject matter

jurisdiction, it also fails to negate that this Court had

subject matter jurisdiction over the matter at the time of

removal, and therefore continues to have subject matter

jurisdiction over this action; and

     WHEREAS, as this Court has previously explained, “two

things are equally true.     This is a court of limited

jurisdiction.     It must not exercise its considerable power

beyond the scope of its authority as conferred by the

Constitution and statute.      However, it is equally so that this

Court has an unflagging obligation to maintain its jurisdiction,

once conferred,” Radbill v. Petsmart, Inc., 2020 WL 2112167, at

*2 (D.N.J. 2020) (quoting Farren v. FCA US, LLC, 2018 WL 372168,

at *3 (D.N.J. 2018));

     THEREFORE,

     IT IS HEREBY on this       20th         day of   October   , 2020

     ORDERED that Defendants shall have fifteen (15) days to

amend their notice of removal to properly comply with 28 U.S.C.

§ 1332, by either (1) properly averring the citizenship of

Sequel Youth and Family Services, LLC’s 47 members, which will
                                       4
Case 1:20-cv-13181-NLH-AMD Document 9 Filed 10/20/20 Page 5 of 5 PageID: 53



demonstrate whether subject matter jurisdiction had been

established at the time of removal, or (2) certifying that

Sequel’s citizenship is not diverse from Plaintiff’s, and

consequently Defendants cannot meet their burden of establishing

subject matter jurisdiction at the time of removal. 4



                                            s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




4 As this Court noted in Farren, 2018 WL 372168, at *3 n.2,
neither Plaintiff nor Defendants are prisoners of
the federal court if they would rather return to state court.
The parties may follow Fed. R. Civ. P. 41(a)(1)(A)(i), which
provides that a plaintiff may dismiss an action without a court
order by filing a notice of dismissal before the opposing party
serves an answer. If it is the first dismissal, the rule
expressly provides that dismissal is without prejudice. Fed. R.
Civ. P. 41(a)(1)(B). Thereafter, to the extent allowed by state
law, Plaintiff may refile her action in state court. Radbill v.
Petsmart, Inc., 2020 WL 2112167, at *2 n.1 (D.N.J. 2020).

                                     5
